                                   1                                   UNITED STATES DISTRICT COURT

                                   2                                  NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                         JOSEPH VICTOR LAGANA,
                                   4                                                          Case No. 19-cv-00455-YGR (PR)
                                                         Plaintiff,
                                   5                                                          ORDER DENYING PLAINTIFF’S
                                                  v.                                          REQUEST FOR SERVICE OF
                                   6                                                          COMPLAINT; AND GRANTING HIM
                                         STATE OF CALIFORNIA, et al.,                         SECOND EXTENSION OF TIME TO
                                   7                                                          FILE SIX-MONTH PRISONER TRUST
                                                         Defendants.                          ACCOUNT STATEMENT
                                   8

                                   9          On January 25, 2019, Plaintiff, who is currently in custody at the San Luis Obispo County

                                  10   Jail, filed this pro se civil rights action under 42 U.S.C. § 1983. Plaintiff also filed a completed in

                                  11   forma pauperis (“IFP”) application and his Certificate of Funds. Dkt. 2. However, he did not file

                                  12   a copy of his six-month prisoner trust account statement.
Northern District of California
 United States District Court




                                  13          On the same date, the Clerk of the Court sent a notification to Plaintiff informing him that

                                  14   his action could not go forward until he either paid the fee or submitted a copy of his prisoner trust

                                  15   account statement within twenty-eight days. The Clerk further informed him that his failure to do

                                  16   so would result in the dismissal of this action. More than twenty-eight days then passed, and

                                  17   Plaintiff failed to file a copy of his prisoner trust account statement.

                                  18          On April 2, 2019, the Court granted Plaintiff an extension of time to file a copy of his six-

                                  19   month prisoner trust account statement. Dkt. 8. Again, more than twenty-eight days have since

                                  20   passed, and Plaintiff has still failed to file the necessary document. Instead, Plaintiff has filed a

                                  21   request for the complaint to be served on Defendants by the United States Marshal. Dkt. 9.

                                  22   Plaintiff attached to his request another copy of his Certificate of Funds, but he did not attach a

                                  23   copy of his six-month prisoner trust account statement. Id. at 2. At this time, the Court DENIES

                                  24   Plaintiff’s request for service of the complaint without prejudice to renewing his request after he

                                  25   files a copy of his prisoner trust account statement. Thus, the Court construes his filing as a

                                  26   request for a second extension of time to file a copy of his prisoner trust account statement.

                                  27   Having considered Plaintiff’s request, and good cause appearing,

                                  28          IT IS HEREBY ORDERED that Plaintiff’s request for a second extension of time is
                                   1   GRANTED. The time in which Plaintiff may file his six-month prisoner trust account statement

                                   2   will be extended up to and including twenty-eight (28) days from the date of this Order.

                                   3          Failure to file a copy of his six-month prisoner trust account statement as ordered herein by

                                   4   the twenty-eight-day deadline shall result in the dismissal of this action without prejudice.

                                   5          This Order terminates Docket No. 9.

                                   6          IT IS SO ORDERED.

                                   7   Dated: May 1, 2019

                                   8                                                    ______________________________________
                                                                                        YVONNE GONZALEZ ROGERS
                                   9                                                    United States District Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
